UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04149 Franklin Tax-Free Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 2/28 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. Franklin Alabama Tax-Free Income Fund PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHL2 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHN8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JKK0 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote Franklin Arizona Tax-Free Income Fund PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JKJ3 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JLK9 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JLM5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote Franklin Colorado Tax-Free Income Fund PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVX7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHM0 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JKJ3 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JKM6 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JLJ2 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JLL7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JNX9 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote Franklin Connecticut Tax-Free Income Fund PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHN8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote Franklin Federal Intermediate-Term Tax-Free Income Fund PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QES7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote Franklin Federal Limited-Term Tax-Free Income Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Florida Tax-Free Income Fund PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QA28 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVX7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO INDL TOURIST EDL MED & ENVIRONMENTAL CTL FACS F Meeting Date:MAR 30, 2017 Record Date:APR 25, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74527JAC1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHN8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JLL7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JLY9 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote Franklin Georgia Tax-Free Income Fund PUERTO RICO COMWLTH REF-PUB IMPT Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74514LVW4 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVX7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JKK0 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JLL7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JNX9 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote Franklin High Yield Tax-Free Income Fund CHILDREN'S TRUST, PUERTO RICO Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:16876QBF5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote CHILDREN'S TRUST, PUERTO RICO Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:16876QBG3 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO COMWLTH REF-PUB IMPT Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74514LYW1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QA28 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QA51 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QA69 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QA93 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QB92 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QC59 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QD66 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QD74 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QD82 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QD90 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVE9 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVX7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QWE8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO HOUSING FINANCE AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526LCZ4 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO INDL TOURIST Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:745272CU6 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry Management None Did Not Vote PUERTO RICO INDL TOURIST Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:745272EC4 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry Management None Did Not Vote PUERTO RICO INDL TOURIST Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:745272EZ3 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry Management None Did Not Vote PUERTO RICO INDL TOURIST Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:745272FA7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry Management None Did Not Vote PUERTO RICO INDL TOURIST Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:745272FB5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry Management None Did Not Vote PUERTO RICO INDL TOURIST EDL MED & ENVIRONMENTAL CTL FACS F Meeting Date:MAR 30, 2017 Record Date:APR 25, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74527JAC1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO INDL TOURIST EDL MED & ENVIRONMENTAL CTL FACS F Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74527EFA1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry Management None Did Not Vote PUERTO RICO PUB BLDGS AUTH REVGTD Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:745235P70 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO PUBLIC FINANCE CORP Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:745291UY8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHN8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHP3 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHT5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHU2 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JKM6 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JKQ7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JKR5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JKT1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JKV6 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JLL7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote Franklin Insured Tax-Free Income Fund VOTES BY FRANKLIN INSURED TAX-FREE INCOME FUND PRIOR TO THE MERGER WITH FRANKLIN FEDERAL TAX-FREE INCOME FUND EFFECTIVE DECEMBER 2, 2016. There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Kentucky Tax-Free Income Fund PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JLL7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote Franklin Louisiana Tax-Free Income Fund PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVD1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHM0 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote Franklin Maryland Tax-Free Income Fund PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVE9 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVX7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHL2 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHN8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote Franklin Massachusetts Tax-Free Income Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Michigan Tax-Free Income Fund PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHM0 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHN8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JKK0 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JLL7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote Franklin Minnesota Tax-Free Income Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Missouri Tax-Free Income Fund PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVE9 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVX7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QWE8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHP3 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JKJ3 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JLL7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote Franklin New Jersey Tax-Free Income Fund PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVE9 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVX7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHL2 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHN8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JLL7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote Franklin North Carolina Tax-Free Income Fund PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVD1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVE9 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVX7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHN8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote Franklin Ohio Tax-Free Income Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Oregon Tax-Free Income Fund CHILDREN'S TRUST, PUERTO RICO Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:16876QBG3 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO COMWLTH REF-PUB IMPT Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74514LUS4 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVD1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO PUB BLDGS AUTH REVGTD Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:745235K34 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHU2 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JNX9 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote Franklin Pennsylvania Tax-Free Income Fund PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QA28 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QKW1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVX7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHN8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JKK0 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JLL7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote Franklin Virginia Tax-Free Income Fund PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVE9 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVX7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHN8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JKK0 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JLL7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Tax-Free Trust By (Signature and Title)* /s/Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
